Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-30-2007

Stevenson v. Carroll
Precedential or Non-Precedential: Precedential

Docket No. 05-1088




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Stevenson v. Carroll" (2007). 2007 Decisions. Paper 645.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/645


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT

                      Case No: 05-1088

         DAVID STEVENSON; MICHAEL MANLEY;
                 *MICHAEL L. JONES,

                               Appellants

                                 v.

                THOMAS CARROLL, Warden

              *Reinstated per clerk’s order of 08/09/05
                 _____________________

        On Appeal from the United States District Court
                   for the District of Delaware
                  District Court No.: 04-cv-139
         District Judge: The Honorable Kent A. Jordan
                    _____________________

                     Argued June 4, 2007

      Before: SMITH, COWEN, and SILER, Circuit Judges*


  *
   The Honorable Eugene E. Siler, Senior Circuit Judge for the
United States Court of Appeals for the Sixth Circuit, sitting by
designation.
                     (Filed: July 30, 2007)


Leon F. DeJulius, Jr. (Argued)
Jones Day
500 Grant Street, 31st Floor
Pittsburgh, PA 15219
Counsel for Appellants

Richard W. Hubbard (Argued)
Department of Justice
820 North French Street
Carvel Office Building
Wilmington, DE 19801
Counsel for Appellee

                  _____________________

                 OPINION OF THE COURT
                  _____________________

SMITH, Circuit Judge.

      Three detainees in the Delaware Correctional
System–David Stevenson, Michael Manley, and Michael L.
Jones–filed an action under 42 U.S.C. § 1983 against Warden
Thomas Carroll, alleging violations of their substantive and
procedural due process rights. The District Court dismissed their
complaint. On appeal, they assert that their allegations of
placement in restrictive confinement state valid substantive and


                               2
procedural due process claims sufficient to survive a motion to
dismiss. We agree, and remand the case to the District Court.

                               I.

        At the time of their complaint, Stevenson and Manley
were awaiting resentencing. Both had been convicted and
sentenced to death in January 1997, but their sentences were
vacated and remanded on or about May 30, 2001. At that time,
they were moved off death row, and into the Security Housing
Unit (“SHU”). Stevenson was moved from the SHU to a less
restrictive pre-trial facility in December 2003, but was returned
to the SHU in January 2004. Neither one of them received a
hearing or explanation for their transfers into the SHU. They
were both subsequently re-sentenced to death on February 3,
2006.

        Jones was awaiting trial at the time of the complaint.
Following a disruption at Gander Hill Prison in Wilmington,
Delaware, he and several other inmates were moved to the SHU
on or about February 19, 2003. Jones asserts that, like Stevenson
and Manley, he was not afforded an explanation or hearing
regarding his transfer into more restrictive housing. He does,
however, state that he was alleged to have been involved in the
riot at Gander Hill. Jones was subsequently found guilty of first-
degree murder and sentenced to life imprisonment on September
16, 2005.

       The appellants seek relief in the form of a transfer back
                                3
into the general prison population, monetary damages, and the
establishment of a system of review for transfers of pretrial
detainees into the SHU.1

        The Warden filed a motion to dismiss under Federal Rule
of Civil Procedure 12(b)(6), which was granted on December 7,
2004. The District Court held that the detainees’ transfer out of
the general prison population into the SHU for nonpunitive
reasons was within the scope of the prison officials’ authority
with respect to prison management. In its ruling, the District
Court relied upon Sandin v. Conner, 515 U.S. 472 (1995). The
plaintiffs appealed from this order on January 4, 2005.2 Review
of a dismissal of a complaint under Rule 12(b)(6) is plenary.
Lake v. Arnold, 112 F.3d 682, 684-85 (3d Cir. 1997).

                               II.

       Stevenson, Manley, and Jones present two arguments as


   1
    Stevenson and Manley are now on death row, and Warden
Carroll indicates that Jones is now housed in the part of the SHU
reserved for sentenced inmates. Accordingly, their request for
injunctive relief on the grounds that they are improperly
confined pretrial detainees is moot. The other two forms of relief
they seek continue to be viable.
   2
    The District Court had subject matter jurisdiction under 28
U.S.C. § 1331. This Court has jurisdiction pursuant to 28 U.S.C.
§ 1291.
                                4
to why their complaint should have survived the motion to
dismiss. First, they argue that they have sufficiently asserted a
liberty interest in being free from punishment prior to imposition
of sentence. Second, they assert that they should have been
afforded notice of their transfer and an opportunity to respond.
The Warden disputes the sufficiency of their substantive and
procedural due process claims, arguing that they have made only
conclusory allegations regarding punishment and have no
cognizable liberty interest in being housed in the general prison
population.

        In support of his contention that the complaint made only
conclusory statements regarding punishment, the Warden looks
to Evancho v. Fisher, 423 F.3d 347, 351-53 (3d Cir. 2005). The
opinion in Evancho, however, offers the Warden no support.
The holding of Evancho is that the amended complaint of a state
employee filed against the state attorney general alleging
violations of the Pennsylvania Whistleblower Law and her civil
rights failed to meet the liberal pleading requirement of Federal
Rule of Civil Procedure 8(a). Evancho admitted that she did not
have evidence of the involvement of one of her named
defendants. Id. at 350. The complaint here is significantly
different in that it does support a claim for substantive due
process violations. As the Warden acknowledges, the complaint
alleges that “Plaintiffs weren’t given an explanation for the
punitive move.” This express reference to punishment is
supported by numerous references in the complaint to lengthy
stays in isolation with prisoners who had disciplinary problems
or who were in protective custody, and the imposition of
                                5
additional hardships that are not shared by the general prison
population. The reasonable inference from these factual
allegations is that appellants were impermissibly punished.
Markowitz v. Northeast Land Co., 906 F.2d 100, 103 (3d Cir.
1990) (“We accept as true the facts alleged in the complaint and
all reasonable inferences that can be drawn from them.”).
Liberal pleading dictates that, particularly in the context of a pro
se complaint, such allegations be deemed sufficient. Erickson v.
Pardus, --- U.S. ---, 127 S. Ct. 2197, 2200 (2007); Gibbs v.
Roman, 116 F.3d 83, 86 (3d Cir. 1997).

       To be sure, there are reasonable inferences apart from
punishment that could be drawn from the complaint as
explanation for the appellants’ confinement. Jones notes that he
was alleged to have been a participant in a riot at the Gander
Hill detention facility. If this allegation is true, it is entirely
possible that his relocation to the Smyrna facility’s SHU was for
disciplinary reasons rather than for impermissible retaliation or
punishment. Likewise, Stevenson and Manley admit that they
had been sentenced to death, but that only their sentences had
been vacated. Death sentences are available in Delaware only
for offenses of first-degree murder. See 11 DEL. CODE §§ 636,
4209(a). Accordingly, the Warden’s assertion that Stevenson
and Manley were housed in the SHU because they were charged
with violent offenses is also a legitimate inference to be drawn
from the complaint. However, the fact that such inferences may
be drawn is proof that the dismissal was premature. The
appellants have met their obligation to provide grounds for their
entitlement to relief by presenting factual allegations sufficient
                                 6
to raise their right to relief above a speculative level. See, e.g.,
Bell Atlantic Corp. v. Twombly, --- U.S. ---, 127 S. Ct. 1955,
1964-65 (2007).

        The complaint also alleges sufficient facts to make out a
claim for relief based on procedural due process. In addition to
the list of deprivations the plaintiffs suffered, the complaint
states that they were not afforded “all the rights of normal pre-
trial [detainees],” and that the “standard practice at Delaware
Correctional Center” of returning those whose sentences had
been vacated to the general prison population was not followed.
These allegations do not explicitly state the nature of the
appellants’ alleged liberty interest, but they provide an adequate
framework for the inquiry. See, e.g., Unger v. Nat’l Residents
Matching Program, 928 F.2d 1392, 1402 (3d Cir. 1991)
(requiring “facts in [the] complaint from which we could infer
that [plaintiff] had a liberty or property interest”).

        The complaint details the differences between the
conditions they encountered in the SHU and those encountered
by regular pretrial detainees. It evinces the appellants’
contention that they were improperly housed in the SHU without
explanation or an opportunity to contest their placement. The
complaint states that the appellants wrote to Warden Carroll and
his employees requesting an explanation for their confinement
in the SHU, but received no response. The reasonable inference
to be drawn from these allegations is that the appellants assert
a liberty interest in being free from punishment while awaiting
sentencing and in not being held in the SHU indefinitely. The
                                 7
plaintiffs specifically requested relief in the form of “a system
to inform inmates why they were put into isolation, who made
the decision to put them in isolation, and a chance to appeal the
decision to a non-partisan official.” They also requested that the
prison “[m]ake procedural safeguards.” The allegations in the
complaint sufficiently raise the appellants’ claim that their
procedural due process rights were violated.

                               III.

                               A.

         Although both Stevenson and Manley had been convicted
at the time of their complaint, they are classified as pretrial
detainees for purposes of our constitutional inquiry. See Cobb v.
Aytch, 643 F.2d 946, 962 (3d Cir. 1981) (“The right to remain
at liberty continues until a court pronounces a judgment of
sentence, although after a jury has pronounced a guilty verdict
the court may insist upon greater assurance that a defendant will
submit to sentence.”); see also Fuentes v. Wagner, 206 F.3d
335, 341 (3d Cir. 2000). Their initial sentences had been vacated
and they were awaiting resentencing at the time of their
complaint and for the duration during which they allege they
were subjected to due process violations. Jones was awaiting
trial at the time of the complaint. The Warden does not contest
the status of the appellants as pretrial detainees for purposes of
this appeal.

                               B.
                                8
        With respect to the substantive due process claims of
punishment, in Bell v. Wolfish, the Supreme Court established
the principle that “under the Due Process Clause, a detainee may
not be punished prior to an adjudication of guilt in accordance
with due process of law.” 441 U.S. 520, 535-36 (1979). The Bell
Court mandated a pragmatic approach to determining what
constitutes punishment, and formulated the “reasonable
relationship” test for determining whether a restriction is
punitive. Id. at 539 (“[I]f a particular condition or restriction of
pretrial detention is reasonably related to a legitimate
governmental objective, it does not, without more, amount to
punishment.’”). To aid courts in applying this test, the Bell
opinion looked to the test in Kennedy v. Mendoza-Martinez, 372
U.S. 144, 168-69 (1963) for factors that courts might use as
guideposts in distinguishing restrictions that are punitive from
those that are not:

       Whether the sanction involves an affirmative
       disability or restraint, whether it has historically
       been regarded as a punishment, whether it comes
       into play only on a finding of scienter, whether its
       operation will promote the traditional aims of
       punishment–retribution and deterrence, whether
       the behavior to which it applies is already a crime,
       whether an alternative purpose to which it may
       rationally be connected is assignable for it, and
       whether it appears excessive in relation to the
       alternative purpose assigned are all relevant to the
       inquiry....


                                 9
See also Bell, 441 U.S. at 537-38. However, the Court cautioned
that “[a]bsent a showing of an expressed intent to punish on the
part of detention facility officials, that determination generally
will turn on ‘whether an alternative purpose to which [the
restriction] may rationally be connected is assignable for it, and
whether it appears excessive in relation to the alternative
purpose assigned [to it].’” Id. at 538 (quoting Kennedy, 372 U.S.
at 168-69). Thus, “if a restriction or condition is not reasonably
related to a legitimate goal–if it is arbitrary or purposeless–a
court permissibly may infer that the purpose of the
governmental action is punishment that may not constitutionally
be inflicted upon detainees qua detainees.” Id. at 539.3



   3
    In a footnote, the Court exhorted that

       In determining whether restrictions or conditions
       are reasonably related to the Government’s
       interest in maintaining security and order and
       operating the institution in a manageable fashion,
       courts must heed our warning that “[s]uch
       considerations are peculiarly within the province
       and professional expertise of corrections officials,
       and, in the absence of substantial evidence in the
       record to indicate that the officials have
       exaggerated their response to these
       considerations, courts should ordinarily defer to
       their expert judgment in such matters.”

Id. at 540 n.23 (citations omitted).
                               10
        Unconstitutional punishment typically includes both
objective and subjective components. As the Supreme Court
explained in Wilson v. Seiter, 501 U.S. 294 (1991), the objective
component requires an inquiry into whether “the deprivation
[was] sufficiently serious” and the subjective component asks
whether “the officials act[ed] with a sufficiently culpable state
of mind[.]” Id. at 298. The Supreme Court did not abandon this
bipartite analysis in Bell, but rather allowed for an inference of
mens rea where the restriction is arbitrary or purposeless, or
where the restriction is excessive, even if it would accomplish
a legitimate governmental objective. See Bell, 441 U.S. at 538-
39 & n.20. Thus, we agree with the summary of the holding of
Bell in Rapier v. Harris:

       [A] particular measure amounts to punishment
       when there is a showing of express intent to
       punish on the part of detention facility officials,
       when the restriction or condition is not rationally
       related to a legitimate non-punitive government
       purpose, or when the restriction is excessive in
       light of that purpose.

172 F.3d 999, 1005 (7th Cir. 1999).

       Because the District Court could not make either an
objective inquiry into the severity of the deprivations or a
subjective inquiry into the mental state of the officials at the
motion to dismiss stage, the dismissal was improper. One
reasonable inference from the allegations in the complaint of

                               11
disparate treatment of prisoners is that, at a minimum, the
appellants’ confinement in the SHU was arbitrary. See id. at 304
(allowing collective examination of conditions of confinement);
see also Bell, 441 U.S. at 542 (stating that confining pretrial
detainees “in such a manner as to cause them to endure genuine
privations and hardship over an extended period of time might
raise serious questions under the Due Process Clause as to
whether those conditions amounted to punishment”). Stevenson
and Manley assert that they were not treated in the same manner
as other similarly situated inmates. Jones’ allegations suggest
that one of the other prisoners who was alleged to have been
involved in the riot at Gander Hill was released from the SHU
in July 2003, and two others were moved into the general prison
population in August 2003. These allegations intimate a degree
of as yet unexplained arbitrariness in the procedures regarding
placement in the SHU.

        In evaluating a pretrial detainee’s claim of
unconstitutional punishment, courts must examine the totality of
the circumstances within the institution. In Hubbard v. Taylor,
399 F.3d 150 (3d Cir. 2005), we explained that “[o]ur inquiry
into whether given conditions constitute ‘punishment’ must
therefore consider the totality of circumstances within an
institution.” Hubbard, 388 F.3d at 160. Appellants assert that, as
compared to the conditions for the general prison population,
housing in the SHU is significantly more restrictive. The
complaint draws specific, item-by-item comparisons between
the restrictions in the SHU and those in the general prison
population. The allegations in the complaint raise an inference
of impermissible punishment that precludes granting a motion




                               12
to dismiss and may warrant further discovery.4

        When warranted, such discovery need not be extensive.
In situations such as this, where the allegations of punishment
are coextensive with the allegations that form the basis for the
procedural due process claim, it will generally be sufficient for
the prison officials to submit affidavits to show that the
classification was appropriate based on reasonable prison
management concerns. While district courts have discretion to
manage their cases, such affidavits alone will often be adequate
to resolve the punishment inquiry. Although the substantive and

   4
     The able District Judge erroneously relied upon Sandin v.
Conner, 515 U.S. 472 (1995) for the proposition that the
institutional decision to place appellants in the SHU “is exactly
the type of decision the Supreme Court noted when it held that
federal courts should defer to prison officials with respect to
managing the ‘ordinary incidents of prison life.’” Appellants’
pretrial detainee status necessitates a more nuanced approach.
The focus in Sandin was on state-created liberty interests
regarding “freedom from restraint which, while not exceeding
the sentence in such an unexpected manner as to give rise to
protection by the Due Process Clause of its own force, ...
nonetheless imposes atypical and significant hardship on the
inmate in relation to the ordinary incidents of prison life.” Id. at
484 (emphasis added). The Court emphasized that its holding
was driven by “the range of confinement to be normally
expected for one serving an indeterminate term,” id. at 487, and
the “expected perimeters of the sentence imposed by a court of
law,” id. at 485. Several courts of appeals, including this one,
subsequently concluded that “Sandin does not apply [to pretrial
detainees]. Sandin concerned punishment of a sentenced
prisoner, and therefore required a completely different analysis.”
Fuentes, 206 F.3d at 342 n.9; see also Benjamin, 264 F.3d at
188.
                                13
procedural due process evaluations are distinct, a showing by
the prison officials that a restrictive housing assignment is
predicated on a legitimate managerial concern and is therefore
not arbitrary or purposeless, will typically foreclose the
substantive due process inquiry.

                                 C.

        Appellants assert that they were denied notice of their
transfer and an opportunity to respond. The Supreme Court has
repeatedly stated that “[t]he core of due process is the right to
notice and a meaningful opportunity to be heard.” LaChance v.
Erickson, 522 U.S. 262, 266 (1998). Appellants have
sufficiently pled facts to show that they were housed in the
restrictive conditions of the SHU without any procedural
protections. Although pretrial detainees do not have a liberty
interest in being confined in the general prison population, they
do have a liberty interest in not being detained indefinitely in the
SHU without explanation or review of their confinement. This
result is compelled by our holding in Shoats v. Horn, 213 F.3d
140 (3d Cir. 2000). In our discussion in Shoats focusing on the
liberty interests at stake, we explained that “we have no
difficulty concluding that eight years in administrative custody,
with no prospect of immediate release in the near future, is
‘atypical’ in relation to the ordinary incidents of prison life.” Id.
at 144. Unlike appellants, Shoats was a sentenced inmate who
received periodic review of his status, to which he was permitted
to respond. Id. at 145-46. As explained above, the protections
due to sentenced inmates provide a floor for what pretrial
detainees may expect.

      In determining what procedural protections are adequate,
we are guided by the tenet that “[d]ue process is flexible and

                                14
calls for such procedural protections as the particular situation
demands. Accordingly, resolution of the issue whether ...
administrative procedures provided ... are constitutionally
sufficient requires analysis of the governmental and private
interests that are affected.” Mathews v. Eldridge, 424 U.S. 319,
334 (1976) (citations omitted). Thus, the substantive liberty
analysis is integral to the inquiry into the process due. See, e.g.,
Wolff v. McDonnell, 418 U.S. 539, 560 (1974) (“Consideration
of what procedures due process may require under any given set
of circumstances must begin with a determination of the precise
nature of the government function involved as well as of the
private interest that has been affected by governmental action.”
(citations omitted)); Benjamin v. Fraser, 264 F.3d 175, 190 (2d
Cir. 2001).

        Taking into account both the private interests of the
detainees and the governmental function involved, it becomes
clear that the process required for administrative transfers of
pretrial detainees need not be extensive. Detainees have a liberty
interest in not being subjected to punishment for the crime with
which they have been charged until after they have been
convicted and sentenced, but the governmental interest in
maintaining prison security for the duration of their detention is
substantial. Bell v. Wolfish, 441 U.S. 520, 540 (1979) (“The
Government also has legitimate interests that stem from its need
to manage the facility in which the individual is detained.”).

       Prison officials must provide detainees who are
transferred into more restrictive housing for administrative
purposes only an explanation of the reason for their transfer as
well as an opportunity to respond. This level of process
comports with the Supreme Court’s holding in Hewitt v. Helms,
459 U.S. 460 (1983) that the removal of a sentenced inmate

                                15
from the general prison population and his transfer into
administrative segregation requires at least a minimal degree of
process. The Court explained that “the Due Process Clause
requires only an informal nonadversary review of evidence ... in
order to confine an inmate feared to be a threat to institutional
security to administrative segregation.” Id. at 474. This informal
nonadversary review is satisfied when an inmate receives “some
notice of the charges against him and an opportunity to present
his views to the prison official charged with deciding whether to
transfer him to administrative segregation.” Id. at 476. The
Court further explained that “[t]he proceeding must occur within
a reasonable time following an inmate’s transfer....” Id. at 476
n.8.

        The degree of process required varies depending on the
reason for the transfer, with greater process accorded to
prisoners who are confined for disciplinary infractions than
those moved for purely administrative reasons. See Mathews,
424 U.S. at 334. In Wolff v. McDonnell, 418 U.S. 539 (1974),
the Supreme Court held that “written notice of the charges must
be given to the disciplinary-action defendant in order to inform
him of the charges and to enable him to marshal the facts and
prepare a defense,” and “there must be a ‘written statement by
the factfinders as to the evidence relied on and reasons’ for the
disciplinary action.” Id. at 564. As the Second Circuit has noted,
“the procedures required by Wolff apply if the restraint on
liberty is imposed for disciplinary reasons; if the restraint is for
‘administrative’ purposes, the minimal procedures outlined in
Hewitt are all that is required.” Benjamin, 264 F.3d at 190; see
also Rapier v. Harris, 172 F.3d 999, 1005-06 (7th Cir. 1999).
Due to the unique exigencies of prison management, and in
accordance with Hewitt, the minimal exchange of paperwork our
holding will occasion need not occur prior to the transfer of a

                                16
detainee.

        Jones’ complaint suggests that his transfer was
occasioned by his alleged participation in a prison riot, which
may necessitate a higher level of procedure. Stevenson and
Manley allege only that they were transferred without
explanation. The Warden stated in an affidavit attached to his
memorandum in support of the motion to dismiss that Jones’
transfer to the SHU was due to the fact that he had “very serious
pending charges” and “a number of inmate disciplinary
infractions.” The Warden also stated that Stevenson and Manley
were housed in the SHU based on their “potential ... to again
receive a sentence of death.” Accordingly, the District Court
should examine the asserted purposes for appellants’ detentions,
and determine whether sufficient process has been afforded.


        In considering the asserted rationale for placing pretrial
detainees in restricted housing, courts should be mindful of our
pronouncement in Shoats: “Shoats could conceivably be held in
administrative custody merely because his prior crimes
reasonably foreshadow future misconduct.” Shoats, 213 F.3d at
146. This consideration is consistent with the Supreme Court’s
emphasis on the principle that “we are unwilling to substitute
our judgment on these difficult and sensitive matters of
institutional administration and security for that of ‘the persons
who are actually charged with and trained in the running’ of
such facilities.” Block v. Rutherford, 468 U.S. 576, 588 (1984)
(quoting Bell, 441 U.S. at 562).

        In Bell, the Supreme Court instructed that if there is a
reasonable relationship between the particular condition or
restriction of pretrial detention and a legitimate governmental

                               17
objective, then that condition, “without more,” does not infringe
upon a detainee’s constitutional rights. Bell, 441 U.S. 539. In
this case, at the motion to dismiss stage, it is not possible to
discern whether the relationship between the appellants’
detention in the SHU and a legitimate governmental objective
is reasonable. Such a determination may be properly made on a
motion for summary judgment, at which point the Warden must
come forward and demonstrate the governmental objective in
question.

                               IV.

       Warden Carroll asserts that he is entitled to qualified
immunity on the grounds that even if the facts alleged show a
violation of a constitutional right, that right was not clearly
established. Saucier v. Katz, 533 U.S. 194, 201 (2001) (“The
relevant, dispositive inquiry in determining whether a right is
clearly established is whether it would be clear to a reasonable
officer that his conduct was unlawful in the situation he
confronted.”). The District Court dismissed the complaint on the
merits and therefore did not reach the issue of qualified
immunity. It is not necessary for us to resolve this question now.
We leave it to the District Court to consider qualified immunity
on remand.

                               V.

       Under the liberal construction of complaints afforded to
pro se prisoner plaintiffs, we find that the complaint challenges
the reasonable relationship of the appellants’ confinement to a
legitimate government objective and alleges impermissible
punishment of pretrial detainees. The complaint alleges
deprivations suffered by the appellants and compares their living

                               18
conditions to those of the general prison population. The
appellants asserted that they had sought, but been refused, an
explanation for their placement in the SHU. Accordingly, the
complaint alleges sufficient facts to survive the motion to
dismiss. We will vacate the dismissal of the complaint and
remand the case to the District Court.




                             19